Title: Continental Congress Resolutions on Measures to be Taken in Consequence of the Pennsylvania Mutiny, 21 June 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] June 21. 1783
Resolved that the President and Supreme Executive Council of Pennsylvania be informed that the authority of the United States having been this day grossly insulted by the disorderly and menacing appearance of a body of armed soldiers about the place within which Congress were assembled, and the peace of this City being endangered by the mutinous disposition of the said troops now in the barracks, it is, in the opinion of Congress, necessary that effectual measures be immediately taken for supporting the public authority.
Resolved that the Committee, on a letter from Colonel Butler, be directed to confer, without loss of time, with the Supreme Executive Council of Pennsylvania, on the practicability of carrying the preceding Resolution into effect, and that in case it shall appear to the Committee that there is not a satisfactory ground for expecting adequate & prompt exertions of this State for supporting the dignity of the federal government, the president on the advice of the Committee be authorized to summon the members of Congress to meet on Thursday next at Trenton or Princeton in New Jersey, in order that further and more effectual measures may be taken for suppressing the present revolt & maintaining the dignity & authority of the United States.
Resolved that the Secretary at war be directed to communicate to the commander in chief the state & disposition of the said troops, in order that he may take immediate measures to despatch to this City, such force as he may judge expedient for suppressing any disturbances that may ensue.
